Opinion issued July 14, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00350-CV
                            ———————————
                        THURMAN H. WEST, Appellant

                                         V.

                 GWENDOLYN MESHALLE WEST, Appellee



                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 55385


                          MEMORANDUM OPINION

      Appellant, Thurman H. West, challenges the trial court’s final decree in his

suit for divorce from appellee, Gwendolyn Meshalle West. Following a trial to the

court, the trial court divorced the parties, divided their marital estate, and imposed
child support obligations on Thurman. In five issues, Thurman contends that the

trial court erred in finding him intentionally underemployed and setting his child

support obligation above the statutory guidelines,1 mischaracterizing and

distributing property, and awarding Gwendolyn her attorney’s fees.

      We affirm in part and reverse and remand in part.

                                    Background

      In his petition, Thurman sought a divorce from Gwendolyn, whom he

married in 1997. He requested joint managing conservatorship of their three

children, with the exclusive right to determine their primary residence, exclusive

use and possession of the family’s house, and an order enjoining Gwendolyn from

entering the premises. In her counter-petition for divorce, Gwendolyn requested

joint managing conservatorship of the children, with the right to determine their

primary residence, exclusive use and possession of the house, temporary spousal

maintenance, and attorney’s fees. After the trial court entered temporary orders

granting Thurman exclusive use and possession of the house, Gwendolyn and the

children moved to a rental property.

      At trial, Thurman testified that he is the pastor, executive director, president,

and registered agent of Southeast Community Church (the “church”). In 2003, the

church wanted to purchase a house to serve as a parsonage for Thurman and any


1
      See TEX. FAM. CODE ANN. §§ 154.125–.126 (Vernon 2014).

                                          2
future pastor. Because the church was unable to secure financing, Thurman and

Gwendolyn purchased the house in their names.        The church paid the down

payment and thereafter gave Thurman an annual housing allowance to pay the

note, insurance, and expenses. And, from 2003 to 2010, Thurman and Gwendolyn

lived with their children in the house. Thurman explained that all understood from

the beginning that he and Gwendolyn would deed the house to the church. And in

2005, Thurman and Gwendolyn executed a deed conveying the house to the

church. In 2007, however, when interest rates improved and the church wanted to

refinance the mortgage loan, the church deeded the house back to Thurman and

Gwendolyn. After they obtained refinancing, Thurman deeded his interest back to

the church. Gwendolyn, however, did not. Thurman stipulated at trial that he did

not own an interest in the house.

      Gwendolyn testified that she had never intended to deed the house to the

church. She and Thurman had purchased the house together, were each named on

the note, and the payments were made with Thurman’s income.           She further

testified that from 2006 to 2009, she was employed as the church’s bookkeeper.

And Thurman’s annual income, which had ranged from $69,000 to $75,000 during

that period, was comprised of a salary in the amount of $32,000 to $35,000 and

periodic “gifts” and allowances from the church and congregation. In addition, the

church had annually, during the preceding ten years, given Thurman a housing



                                        3
allowance of $50,000, from which he paid the mortgage note, insurance, and house

expenses.

      In its final decree, the trial court awarded each party approximately $75,000

to $80,000 in assets. It awarded Thurman the house, which had a market value in

2013 of $278,140 and in which the community estate had equity of $60,433,

certain household items, and the sums in various accounts.          And it awarded

Gwendolyn certain household items, the family’s cemetery lots, and the sums in

various bank and investment accounts.          It further appointed Thurman and

Gwendolyn as joint managing conservators of the children, found Thurman

“intentionally underemployed,” and ordered him to pay $1,906 monthly in child

support.

                                Standard of Review

      Most of the appealable issues in a family-law case, including property

division incident to divorce and child support, are evaluated for an abuse of

discretion. Reddick v. Reddick, 450 S.W.3d 182, 187 (Tex. App.—Houston [1st

Dist.] 2014, no pet.). A trial court abuses its discretion when it acts arbitrarily or

unreasonably, or without any reference to guiding rules and principles. Worford v.

Stamper, 801 S.W.2d 108, 109 (Tex. 1990).

      In family-law cases, legal- and factual-sufficiency challenges do not

constitute independent grounds for asserting error, but are relevant factors in



                                          4
determining whether the trial court abused its discretion. Moore v. Moore, 383
S.W.3d 190, 198 (Tex. App.—Dallas 2012, pet. denied). To determine whether a

trial court abused its discretion because the evidence is legally or factually

insufficient to support its decision, we consider whether the trial court (1) had

sufficient evidence upon which to exercise its discretion and (2) erred in its

application of that discretion. Moroch v. Collins, 174 S.W.3d 849, 857 (Tex.

App.—Dallas 2005, pet. denied). We conduct the applicable sufficiency review

when considering the first prong of the test. Id. We then determine whether, based

on the evidence, the trial court made a reasonable decision. Id. A trial court does

not abuse its discretion if there is some evidence of a substantive and probative

character to support the decision. Id. When, as here, a trial court does not issue

findings of fact and conclusions of law, we will affirm the trial court’s judgment if

it can be upheld on any legal theory supported by the evidence. Point Lookout

West, Inc. v. Whorton, 742 S.W.2d 277, 278 (Tex. 1987).

                                  Child Support

      In his first and second issues, Thurman argues that the trial court erred in

setting his child support payments above the statutory guidelines because there is

no evidence to “rebut the presumption in favor of monthly child support based on

[the] guidelines” or that he is “intentionally underemployed.”




                                         5
      A trial court has discretion to set child support within the parameters

provided by the Texas Family Code, which establishes guidelines for setting

monthly child support obligations in suits affecting the parent-child relationship.

Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011); see also TEX. FAM. CODE ANN.

§§ 154.121–.133 (Vernon 2014). These guidelines are presumptively reasonable.

TEX. FAM. CODE ANN. § 154.122(a). The trial court may order child support

payments in an amount that varies from the guidelines “if the evidence rebuts the

presumption that application of the guidelines is in the best interest of the child and

justifies a variance from the guidelines.” Id. § 154.123(a). In determining whether

an application of the child support guidelines would be unjust or inappropriate in a

particular case, the court is to consider evidence of all relevant factors.         Id.

§ 154.123(b) (listing factors). And the trial court is required to make specific

findings supporting any such variance. Id. § 154.130(a)(3), (b).

      Thurman first argues that the trial court erred in ordering him to pay $1,906

per month in child support because there is no evidence to rebut the presumption in

favor of applying the guidelines. Child support is to be calculated by applying the

statutory guidelines to the obligor’s “monthly net resources.” See id.

§§ 154.062(a), 154.124. A trial court “shall calculate net resources for the purpose

of determining child support liability” by first adding all resources, including:




                                          6
      (1)    100 percent of all wage and salary income and other
             compensation for personal services (including commissions,
             overtime pay, tips, and bonuses);
      (2)    interest, dividends, and royalty income;
      (3)    self-employment income;
      (4)    net rental income (defined as rent after deducting operating
             expenses and mortgage payments, but not including noncash
             items such as depreciation); and
      (5)    all other income actually being received, including severance
             pay, retirement benefits, pensions, trust income, annuities,
             capital gains, social security benefits other than supplemental
             security income, United States Department of Veterans Affairs
             disability benefits other than non-service-connected disability
             pension benefits, as defined by 38 U.S.C. Section 101(17),
             unemployment benefits, disability and workers’ compensation
             benefits, interest income from notes regardless of the source,
             gifts and prizes, spousal maintenance, and alimony.

Id. § 154.062(b). The trial court then “shall deduct the following items from [the

gross] resources to determine the net resources available for child support”:

      (1)    social security taxes;
      (2)    federal income tax based on the tax rate for a single person
             claiming one personal exemption and the standard deduction;
      (3)    state income tax;
      (4)    union dues;
      (5)    expenses for the cost of health insurance or cash medical
             support for the obligor’s child ordered by the court under
             Section 154.182; and
      (6)    if the obligor does not pay social security                taxes,
             nondiscretionary retirement plan contributions.

Id. § 154.062(d).




                                         7
      Here, Gwendolyn testified that in 2009, the church paid Thurman a “taxed

income” of $35,000. Thurman’s paystubs, which were admitted into evidence,

show that in 2013 the church paid him a salary of $36,244. The final paystub

shows a total deduction in 2013 of $5,594 for taxes based on a married person with

one allowance. Applying the Texas Attorney General’s child support chart to

calculate the net monthly resources for a single taxpayer claiming one personal

exemption, Thurman’s monthly net resources from his salary are $2,485. See TEX.

FAM. CODE ANN. § 154.061(b) (containing chart).

      Thurman and Gwendolyn also testified that Thurman receives regular “gifts”

from the church and its congregation. 2 Specifically, he receives an anniversary gift

of $16,000 to $25,000; “love gifts” totaling $1,600 to $4,400 annually; and $2,400

to $3,000 annually in honorariums. Thurman also testified that he receives a

weekly expense allowance of $200, which “must be considered.” Taking the

lowest asserted value of each item, these gifts and allowances to Thurman total

$30,400 annually, or $2,533 monthly. Thurman also testified that for ten years

prior to the hearing, he had been receiving an annual lump sum of $50,000 from

the church as a housing allowance. Although he no longer receives such a lump

sum, he testified that the church still pays the note on the house, insurance, and “all


2
      Thurman does not assert that these “gifts” and allowances do not constitute
      “income” or “resources” for computing child support. See TEX. FAM. CODE ANN.
      § 154.062(b).

                                          8
house expenses.” And he noted that all of the gifts and expense allowances are

non-taxable. The church also pays for the children’s health insurance. Thus,

evidence supports a finding that Thurman’s monthly net resources total $9,185.

      When, as here, an obligor’s monthly net resources exceed $7,500, a trial

court shall apply the presumptive percentage guidelines to the portion of the

obligor’s net resources that does not exceed that amount, and it may order

additional amounts “as appropriate, depending on the income of the parties and the

proven needs of the child.” Id. § 154.126. For three children, the guidelines

provide that child support is to equal thirty percent of the obligor’s net resources.

Id. § 154.125(b). Thus, as applied to the first $7,500 of Thurman’s monthly

income, his monthly child support obligation is $2,250. The trial court actually

ordered Thurman to pay, in monthly child support, $1,906, which is below the

guideline.

      Viewing the evidence in the light most favorable to the trial court’s decision

and indulging every reasonable presumption in favor of the trial court’s judgment,

we hold that the evidence supports the trial court’s child support calculation, even

without a finding of intentional underemployment. See In re H.D.C., —S.W.3d—,

No. 14-13-00976-CV, 2014 WL 6464331, at *7 (Tex. App.—Houston [14th Dist.]

Nov. 18, 2014, no pet.) (“A trial court does not abuse its discretion when its

decision is based on conflicting evidence or where some evidence of a probative



                                         9
and substantive character exists to support the child-support order.”). Accordingly,

we need not address Thurman’s second issue, in which he contends that the trial

court erred in finding that he is intentionally underemployed.

      We overrule appellant’s first issue.

                                 Property Division

      In his third and fourth issues, Thurman argues that the trial court erred in

“mischaracterizing” the house and certain bank accounts as community property

and including them in its division of the marital estate.

      In a decree of divorce, a court shall order a division of the estate of the

parties in a manner that the court deems just and right, having due regard for the

rights of each party. TEX. FAM. CODE ANN. § 7.001 (Vernon 2006). Property

possessed by either spouse during or on dissolution of marriage is presumed to be

community property. Id. § 3.003(a). This presumption is rebuttable, requiring a

spouse claiming an asset as separate property to establish its separate character by

clear and convincing evidence. Id. § 3.003(b). Property owned before marriage,

or acquired during marriage by gift, devise or descent, constitutes “separate

property.” Id. § 3.001.

      The mischaracterization of community property as separate property is not

reversible unless the mischaracterization had more than a de minimus effect on the

just and right division. McElwee v. McElwee, 911 S.W.2d 182, 189 (Tex. App.—



                                          10
Houston [1st Dist.] 1995, writ denied).       However, the mischaracterization of

separate property as community property is not subject to a harm analysis because

divestiture of separate property constitutes reversible error. Id. If reversible error

affecting the “just and right” division of the community estate is found, an

appellate court must remand the entire community estate for a new division.

Jacobs v. Jacobs, 687 S.W.2d 731, 733 (Tex. 1985); McElwee, 911 S.W.2d at 189.

Bank Accounts

      In his fourth issue, Thurman specifically argues that the trial court erred in

characterizing the funds in two of his bank accounts as community property and

including them in its property division because the funds consisted solely of “gifts”

to him from the church and congregation and were, thus, his separate property.

      Property acquired during marriage by gift constitutes separate property.

TEX. FAM. CODE ANN. § 3.001. A gift is a transfer of property made voluntarily

and gratuitously, without consideration. In re Marriage of Skarda, 345 S.W.3d
665, 671 (Tex. App.—Amarillo 2011, no pet.). Salaries and wages earned by the

parties during marriage, however, constitute community property. Bell v. Moores,

832 S.W.2d 749, 752 (Tex. App.—Houston [14th Dist.] 1992, writ denied).

      Thurman testified that the money in two of his bank accounts, “Comerica

Bank x957” and “Chase Bank x830,” was given to him by the church and

congregation and was his separate property. See TEX. FAM. CODE ANN. § 3.001.



                                         11
He notes that Gwendolyn also testified that the money was given to him, and she

did not controvert his evidence or list either of the accounts as part of the

community estate on her inventory.          Nevertheless, the trial court awarded

Gwendolyn $12,000 of the $14,000 in these accounts.

      Although Gwendolyn did testify that certain monies received from the

church were “gifts,” she further testified that the various “gifts” received from the

church constituted “income.” And she expressly asked the trial court to award her

“one-half” of the money in the accounts.

      Again, property possessed by either spouse during or on dissolution of

marriage is presumed to be community property. Id. § 3.003(a). And Thurman

had the burden to rebut this presumption by establishing the separate character of

the funds by clear and convincing evidence. See id. § 3.003(b). Thurman argues

only that the monies he receives from the church and congregation are “gifts”

because they are given to him only “as an expression of . . . love and in celebration

of his anniversary.” However, he cites no authority to support his argument.

      Courts have held that while an occasional unsolicited gift from a church

congregant to a pastor may constitute a “gift,” where a religious institution is

intrinsically involved in facilitating the collection of funds from congregants for its

pastor under a regularly conducted program, and the pastor receives little other

compensation, the contributions constitute income. Banks v. C. I. R., 62 T.C.M.
12
(CCH) 1611 (T.C. 1991) (holding contributions from congregants to pastor on four

“special days” each year, including church anniversary and pastor’s birthday,

constituted compensation for services rendered).

      Thurman testified that each year he receives an anniversary and birthday gift

in the range of $16,000 to $24,000. And every fifth Sunday, he receives a “love

gift” of approximately $1,150. Gwendolyn, who was employed as the church’s

bookkeeper, explained that the church took a collection from the congregation to

pay these gifts. And the gifts have a total value almost equivalent to Thurman’s

$35,000 salary. Thus, the evidence establishes that the church is substantially

involved in facilitating the collection of funds from its congregants for the benefit

of Thurman under a regularly conducted program; therefore, these contributions

constitute income. See id. And income earned by the parties during marriage

constitutes community property. Bell, 832 S.W.2d at 752. Because Thurman has

not, by clear and convincing evidence, rebutted the presumption that the funds that

he regularly receives from the church and its congregants constitute community

property, we hold that the trial court did not err in characterizing the funds held in

the two bank accounts at issue as community property.

       We overrule Thurman’s fourth issue.




                                         13
The House

      In his third issue, Thurman specifically argues that the trial court erred in

characterizing the house as community property and awarding it to him in the

property division as such because there is no evidence that he owns an interest in

the house.

      Thurman testified that he transferred his interest in the house to the church

by warranty deed in 2007, and he stipulated that he had “no interest in the property

due to the contents of [the] deed[].” Further, the trial court admitted the 2007

warranty deed into evidence. In its final decree, however, the trial court awarded

the entire house to Thurman in its property division.3 And the record reflects that

the house constitutes the parties’ largest asset.

      In disposing of the property of the parties, a trial court may consider the

homestead character of any of the property, separate or community. 4 Laster v.

First Huntsville Props. Co., 826 S.W.2d 125, 129 (Tex. 1991).



3
      The church appeared at trial through counsel, but it is not a party to this appeal.
4
      Thurman asserts that after the trial, the trial court issued a “rendition letter”
      suggesting that he could not have conveyed his interest in the house to the church
      without Gwendolyn’s joinder. See TEX. FAM. CODE ANN. § 5.001 (Vernon 2006)
      (governing sale or encumbrance of homestead property). He also asserts that the
      trial court “invalidate[d]” his 2007 warranty deed because Gwendolyn did not also
      sign it. Although Thurman asserts that he requested a supplemental clerk’s record
      containing the trial court’s letter, a record has not been filed. Prejudgment letter
      rulings, however, do not constitute formal findings of fact. In re Shockley, 123
S.W.3d 642, 648 (Tex. App.—El Paso 2003, no pet.).


                                            14
      Here, it is undisputed that Gwendolyn did not sign the 2007 warranty deed.

Although the record shows that Thurman’s trial counsel referred to the house as

homestead property several times during trial, neither Thurman nor Gwendolyn

testified that the house was homestead property. In fact, when counsel asked

Thurman if the house was “homesteaded” to him, Thurman answered, “No.” 5

Gwendolyn asserts on appeal, however, that “[s]ince the purchase of the house in




      We note, however, that Thurman raised the issue in his motion for new trial, as
      follows:
             In the Court’s divorce rendition dated January 14, 2014, the Court
             determined that the [house] was still owned by [Thurman] and
             [Gwendolyn] and was, therefore, part of the community
             estate. . . . [I]n the Final Decree of Divorce signed on February 14,
             2014, the Court awarded [Thurman] the [house] with an equity value
             of $60,000.00 based on Respondent’s Inventory and Appraisement.
             In support of the Court’s decision that the [house] was still owned by
             [Thurman] and [Gwendolyn] and was, therefore, part of the
             community estate, the Court cited Texas Family Code Section
             5.001.
      And Thurman asserted that a “conveyance by a husband, not joined by his wife, of
      the homestead property, is merely inoperative while the property continues to be a
      homestead, or until such time as the homestead may be abandoned, or the deed
      ratified.” See Grissom v. Anderson, 79 S.W.2d 619, 621 (Tex. 1935). At the
      hearing on his motion for new trial, Thurman also asserted that the trial court erred
      in invalidating the deed and awarding him the property as part of its division of the
      community estate. The trial court denied his motion for new trial.
5
      We note that it is possible, however, that Thurman may have been referring to
      whether a homestead exemption for tax purposes had been filed. “Homestead
      status” is not dependent on ownership or the designation of property as a
      homestead for tax purposes. See Denmon v. Atlas Leasing, L.L.C., 285 S.W.3d
591, 595 (Tex. App.—Dallas 2009, no pet.) (noting person may have homestead
      rights in spouse’s separate property).

                                           15
2003, up until the divorce proceedings, [she and Thurman] and their children lived

together on the property and held it out as their homestead.” (Emphasis added.)

      “Whether [a] homestead is the separate property of either spouse or

community property, neither spouse may sell, convey, or encumber the homestead

without the joinder of the other spouse except as provided in this chapter or by

other rules of law.” TEX. FAM. CODE ANN. § 5.001 (Vernon 2006). “An owner or

claimant of the property claimed as homestead may not sell or abandon the

homestead without the consent of each owner and the spouse of each owner, given

in such manner as may be prescribed by law.” TEX. CONST. art. XVI, § 50(b).

      It has been held that a husband’s deed, not signed by his wife, conveying a

homestead property passes no title or “right to title.” Higgins v. Bankers’ Mortg.

Co., 13 S.W.2d 683, 684 (Tex. Comm’n App. 1929, no writ). More recently,

however, it has been recognized that “Texas courts have adhered strictly to the

principle that one-spouse homestead transactions are not void, but merely

inoperative while the property remains the non-signing spouse’s homestead.”

Villarreal v. Laredo Nat’l Bank, 677 S.W.2d 600, 609 (Tex. App.—San Antonio

1984, writ ref’d n.r.e.); see also Grissom v. Anderson, 79 S.W.2d 619, 621 (Tex.

1935); Zable v. Henry, 649 S.W.2d 136, 137 (Tex. App.—Dallas 1983, no writ);

Day v. Edmonds, No. 11-04-00135-CV, 2005 WL 2090685, at *3 (Tex. App.—

Eastland Aug. 31, 2005, no pet.) (mem. op.); Cummings v. Gillespie, No. 12-01-



                                        16
00046-CV, 2002 WL 452285, at *2 (Tex. App.—Tyler Mar. 20, 2002, pet. denied)

(not designated for publication). On the termination of a homestead, title passes to

the grantee. Geldard v. Watson, 214 S.W.3d 202, 208 (Tex. App.—Texarkana

2007, no pet.).

      Thus, Thurman’s 2007 conveyance of his interest in the house to the church

was not void. Rather, it was inoperative against the continuing homestead claim of

the non-joining spouse, Gwendolyn. However, once the trial court, in its final

decree, divested Gwendolyn of “all right, title, interest, and claim” in the property,

Thurman’s deed to the church became operative. See id.

      Thurman’s 2007 general warranty deed to the church shows that he

conveyed “all of the following described real property . . . [description of the

house].” (Emphasis added.) And the deed notes that there were no reservations.

At the time of the conveyance, Gwendolyn owned the house with Thurman.

However, the trial court, in its final decree, awarded to Thurman “as his sole and

separate property” the entire house. And where, as here, a grantor conveys, by

way of a warranty deed, a greater estate or interest than he or she has, such

warranty deed operates, by way of estoppel, to pass to the grantee any title or

interest thereafter acquired by the grantor. See Hous. First Am. Sav. v. Musick, 650
S.W.2d 764, 770 (Tex. 1983) (title subsequently acquired to land by warrantor or




                                         17
seller passes “eo instante” to his warrantee or buyer). Thus, once the Thurman’s

deed became operative, title to the house passed to the church.

      Because the evidence establishes that the house was not part of the

community estate subject to division, we hold that the evidence is legally

insufficient to support the trial court’s characterization of the property. See Jacobs

v. Jacobs, 687 S.W.2d 731, 733 (Tex. 1985) (“The trial court has wide discretion

in dividing the ‘estate of the parties,’ but must confine itself to the community

property; the only property subject to division.”). And the $60,000 equity in the

house that Thurman was awarded in the trial court’s final decree represents four-

fifths of the property that he was awarded. Therefore, we must remand this case

to the trial court for a determination of the entire community estate and a just and

right division of the parties’ community property. See id.; Evans v. Evans, 14
S.W.3d 343, 347 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (holding when

trial court mistakenly characterizes property constituting main asset of community

estate, “error is of such a magnitude that it materially affects the just and right

division of the community estate,” and appellate court must remand for

determination of entire community estate and for just and right division).

      We sustain Thurman’s third issue.




                                         18
                                 Attorney’s Fees

      In his fifth issue, Thurman argues that the trial court erred in awarding

Gwendolyn her attorney’s fees because “no expert testimony was offered at trial as

to the reasonableness of the fees awarded.”

      In a lawsuit for dissolution of marriage, a trial court may award “reasonable

attorney’s fees and expenses.” See TEX. FAM. CODE ANN. § 6.708(c) (Vernon

Supp. 2014); Phillips v. Phillips, 296 S.W.3d 656, 670–71 (Tex. App.—El Paso

2009, pet. denied) (noting trial court may apportion attorney’s fees in divorce

action as part of just and right division of property). Expert testimony as to the

reasonableness of the attorney’s fees is required to support an award. Phillips, 296
S.W.3d at 670–71. The reasonableness of the fee is a question of fact and must be

supported by the evidence. Id.

      The record shows that Gwendolyn’s counsel testified regarding his

qualifications, that he charges an hourly rate of $300, and that he had “completed

many hours” on this case. He explained that the case had been “prolonged” due to

having to involve the church in the property ownership issue. And he “believe[d]

that [a] fee of $20,000 ha[d] been earned,” along with costs and fees, which he did

not quantify.

      To support an award of attorney’s fees, evidence should be presented on the

“hours spent on the case, the nature of preparation, complexity of the case,



                                        19
experience of the attorney, and the prevailing hourly rates” in the community.

Hardin v. Hardin, 161 S.W.3d 14, 24 (Tex. App.—Houston [14th Dist.] 2004, no

pet.); Goudeau v. Marquez, 830 S.W.2d 681, 683–84 (Tex. App.—Houston [1st

Dist.] 1992, no pet.) (holding award of attorney’s fees required counsel’s testimony

regarding “his or her employment for the case, the time expended, and what a fair

and reasonable attorney’s fee would be in a suit of this nature in Harris County,

Texas”); see also In re Marriage of C.A.S. & D.P.S., 405 S.W.3d 373, 387 (Tex.

App.— Dallas 2013, no pet.) (noting trial court need not hear evidence on each

factor or exact number of hours, but some evidence of reasonableness must be

presented).

      Here, there is no evidence in the record regarding the time that Gwendolyn’s

counsel spent on the case, beyond “many hours,” and no billing statements or time

records were offered. See Hardin, 161 S.W.3d at 24; Marquez, 830 S.W.2d at

683–84. And counsel did not testify regarding the prevailing hourly rates in the

area or the reasonableness of the fees. See Hardin, 161 S.W.3d at 24; Marquez,

830 S.W.2d 681, 683–84. Again, expert testimony as to the reasonableness of the

attorney’s fees is required to support an award. See Phillips, 296 S.W.3d at 672.

      Accordingly, we hold that the evidence is legally insufficient to support the

trial court’s award of attorney’s fees to Gwendolyn.

      We sustain Thurman’s fifth issue.



                                          20
                                   Conclusion

      We reverse the portions of the trial court’s decree awarding Gwendolyn

attorney’s fees and dividing the marital property, and we remand for further

proceedings consistent with this opinion. In all other respects, we affirm the trial

court’s decree.




                                             Terry Jennings
                                             Justice

Panel consists of Justices Jennings, Higley, and Huddle.




                                        21